DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 27 recites “further comprising: a second second-level substructure, the second second-level substructure being configured to provide adjustability to the flipping amplitude”. However, the drawing figures fails to show” a second second-level substructure, the second second-level substructure being configured to provide adjustability to the flipping amplitude.”

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Similarly, claim 40 recites wherein one or more of the first transistor, the second transistor, the third transistor, and the fourth transistor are P-type MOSFETs, which contains new matter. The drawing figure 6 shows that all of the first transistor, the second transistor, the third transistor, and the fourth transistor are P-type MOSFETs. Drawing figures show that they all have to be the same type of transistors. The applicant has broadened the specification to include only one of the transistors has to be P-type MOSFET.
Similarly, claim 41 recites wherein one or more of the first transistor, the second transistor, the third transistor, and the fourth transistor are bipolar transistors, which contains new matter. The drawing figure 7 shows that all of the first transistor, the second transistor, the third transistor, and the fourth transistor are bipolar transistors. Drawing figures show that they all have to be the same type of transistors. The applicant has broadened the specification to include only one of the transistors has to be bipolar transistors.
Claim 44 (as best understood) recites “wherein the input signal is configured as a differential pair”, which contains new matter. The original specification does not describe the latch having input terminals for receiving the input signal of a differential pair. The original specification only describes control terminals A and B.  The original specification does not describe what the input terminals of the latch are and output terminals of the latch are. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the connection between “an input terminal configured to receive an input signal; a main isolating capacitor coupled to the input terminal; a voltage dividing capacitor coupled to the main isolating capacitor“ and the latch. 

Claims 25-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “the first ratio being associated with a flipping amplitude”, “the second ratio being associated with the flipping amplitude of the latch circuit”, and/or “the flipping amplitude of the latch circuit being associated with the impedance value”, which renders the claim indefinite. The word 'associated' encompasses a broad range of embodiments, including embodiments in which the 'association' is a circumstance or condition immaterial to patentability 
Claims 26-31 are rejected based on the dependency from claim 25.
Similarly, each of claims 26 and 29 recites “associated with”. The scope of the claim is indefinite. It is not clear what is excluded/included from the scope of the claim.
Similarly, Claim 33 recites “a flipping amplitude of the latch circuit being associated with the impedance value of each load”, which renders the claim indefinite. The scope of the claim is indefinite. It is not clear what is excluded/included from the scope of the claim.
Claims 34-41 are rejected based on the dependency from claim 33.
Claim 34 recites “the first pull-down current being associated with the first output current” and/or “the second pull-down current being associated with the third output current”, which renders the claim indefinite. The scope of the claim is indefinite. It is not clear what is excluded/included from the scope of the claim.
Claim 35 is rejected based on the dependency from claim 34.
Similarly, claim 42 recites “the first ratio being associated with a flipping amplitude of the latch circuit”, “the second ratio being associated with the flipping amplitude of the latch circuit”, and/or “the flipping amplitude of the latch circuit being associated with the impedance value of each load and the output current of each driving circuit”, which renders the claim indefinite. The scope of the claim is indefinite. It is not clear what is excluded/included from the scope of the claim.
Claim 43 recites “the flipping amplitude of the latch is associated with a predetermined ratio of signal attenuation of the isolation circuit”, which renders the claim indefinite. The scope of the claim is indefinite. It is not clear what is excluded/included from the scope of the claim.


Claim 43 recite “The isolation circuit of claim 43”, which renders the claim indefinite. It’s unclear which claim the claim 43 depends on.
Claim 44 is rejected based on the dependency from claim 43.
Further clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 25-33, 36-38 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steckler (US 3,767,943).
Regarding claim 25 (as best understood), Steckler discloses a latch circuit [e.g. 111-112, 115-116, 121-124 fig. 1 (or 211-212, 221-224, 217-218/227-228 fig. 2 with corresponding components)] comprising: a first-level substructure comprising: a first input terminal [e.g. the bottom input of 113/X (the bottom input of 213/X’)] configured to receive a first input signal; a second input terminal [e.g. the bottom input of 114/Y (the bottom input of 214/Y’)] configured to receive a second input signal, the first input signal and the second input signal being 

Regarding claim 26 (as best understood), Steckler discloses the latch circuit of claim 25 wherein: the first output signal is characterized by the first output current; the second output signal is characterized by the second output current; a control terminal [e.g. the gate terminal] of 

Regarding claim 27 (as best understood), Steckler discloses the latch circuit of claim 25 further comprising: a second second-level substructure [e.g. 115/116/217/218/227/228], the second second-level substructure being configured to provide adjustability to the flipping amplitude.

Regarding claim 28 (as best understood), Steckler discloses the latch circuit of claim 27 wherein: the first load and the second load are coupled to a first port [e.g. +3V port] configured to be input with a first power supply voltage, the first power supply voltage being relative to the flipping amplitude; the first driving circuit and the second driving circuit are coupled to a second port [e.g. ground port] configured to be input with a second power supply voltage, the second power supply voltage being relative to the flipping amplitude; and the third driving circuit and the fourth driving circuit are coupled to a first reference port [e.g. A/X/Y/the top/bottom terminal of 227/228] configured to be input with a third power supply voltage [in light of drawing figures 5-7], the third power supply voltage being relative to the flipping amplitude.



Regarding claim 30 (as best understood), Steckler discloses the latch circuit of claim 25 wherein one or more of the first load, the second load, the third load, and the fourth load are devices with current suppression capability configured to adjust the flipping amplitude.

Regarding claim 31 (as best understood), Steckler discloses the latch circuit of claim 30 wherein one or more of the first load, the second load, the third load, and the fourth load comprise resistors.

Regarding claim 32 (as best understood), Steckler discloses the latch circuit of claim 25 wherein: the flipping amplitude is adjustable using at least the first output current of the first driving circuit; and the flipping amplitude is adjustable using at least the first impedance value of the first load.

Regarding claim 33 (as best understood), Steckler discloses a latch circuit comprising: a first-level substructure comprising: a first input terminal configured to receive a first input signal; a second input terminal configured to receive a second input signal, the first input signal and the second input signal being configured as a differential pair; a first load coupled to the first 
	Regarding claim 36 (as best understood), Steckler discloses the latch circuit of claim 33 wherein the first load and the second load are coupled to a first reference ground [e.g. ground/ X/Y/X’/Y’], the first reference ground being relative to the flipping amplitude.

Regarding claim 37 (as best understood), Steckler discloses the latch circuit of claim 36 wherein: the first transistor and the second transistor are coupled to a second port [e.g. +3v/ground port] configured to be input with a first power supply voltage, the first power supply voltage being relative to the flipping amplitude; and the third transistor and the fourth transistor 

Regarding claim 38 (as best understood), Steckler discloses the latch circuit of claim 36 wherein the third load and the fourth load are coupled to the first reference ground, the first reference ground being relative to the flipping amplitude.

Regarding claim 41 (as best understood), Steckler discloses the latch circuit of claim 33 wherein one or more of the first transistor, the second transistor, the third transistor, and the fourth transistor are bipolar transistors. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckler (US 3,767,943) in view of Asazawa et al. (US 5,844,437).

Regarding claim 34 (as best understood), Steckler discloses the latch circuit of claim 33 wherein: the first load and the second load are coupled to a first port [e.g. +3v port] configured to be input with a first power supply voltage, the first power supply voltage being relative to the 
Regarding claim 35 (as best understood), the combination discussed above discloses the latch circuit of claim 34 wherein: the flipping amplitude is adjustable using at least the first pull-down current; and the flipping amplitude is adjustable using at least the second pull-down current.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckler (US 3,767,943) in view of Chen et al. (US 2016/0061866).
.
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckler (US 3,767,943) in view of Chen et al. (US 2016/0061866) and Stiff (8,085,067).
Regarding claim 40 (as best understood), Steckler discloses the latch circuit of claim 39 except wherein one or more of the first transistor, the second transistor, the third transistor, and the fourth transistor are P-type MOSFETs. However, it is well-known in the art that for a circuit, by interchange the P-channel transistors to N-channel transistors, and N-channel transistors to P-channel transistors then the power supply and ground will also be interchanged while the functionality of the circuit is still equivalent. For example, Stiff discloses by interchange the P-channel transistors to N-channel transistors, and N-channel transistors to P-channel transistors [see at least figs. 7, 8]. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination of Steckler and Chen in view of Stiff . 

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Vincenzo et al. (US 2018/0061470) in view of Steckler (US 3,767,943).

Regarding claim 42 (as best understood),  Di Vincenzo discloses an isolation circuit [e.g. fig. 5], comprising: an input terminal configured to receive an input signal [e.g. the output of 535/530]; a main isolating capacitor [e.g. 515/the capacitor having i1] coupled to the input terminal; a voltage dividing capacitor [the capacitor having i2/i3] coupled to the main isolating capacitor; a latch [e.g. 505] configured to generate a latched signal, except comprising: a first-level substructure comprising: a first input terminal configured to receive a first input signal; a second input terminal configured to receive a second input signal, the first input signal and the second input signal being configured as a differential pair; a first load coupled to the first input terminal and characterized by a first impedance value; a second load coupled to the second input terminal and characterized by a second impedance value; a first driving circuit coupled to the first load and being characterized by a first output current; a second driving circuit coupled to the second load and being characterized by a second output current; a first output terminal coupled to the first driving circuit and configured to provide a first output signal; a second output terminal coupled to the second driving circuit and configured to provide a second output signal; a first second-level substructure comprising: a third load coupled to the second load, the third load being characterized by a third impedance value configured at a first ratio relative to the second impedance value, the first ratio being associated with a flipping amplitude of the latch circuit; a 

Regarding claim 43 (as best understood), the combination discussed above discloses the isolation circuit of claim 43, wherein the flipping amplitude of the latch is associated with a predetermined ratio of signal attenuation of the isolation circuit.
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Vincenzo et al. (US 2018/0061470) in view of Steckler (US 3,767,943) and Higo (US 3,904,895).

Regarding claim 44 (as best understood), the combination discussed above discloses the isolation circuit of claim 43, except wherein the input signal is configured as a differential pair. The combination does not disclose to a signal of differential pair, not clock signal (201 Steckler), as an input signal. However, Higo disclose to utilize a signal of differential pair [e.g. 17, 21] .

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. Please see the rejections discussed in the above sections because the Applicant didn’t provide any teaching or matter to be specifically challenged in the prior rejection.
In addition, claims 25 and 33 recite the first input signal and the second input signal. It’s noted that the claims are not rejected by 112(a) (see 112(a) rejection of claim 44) yet because the claims have not specified the input signals and the output signals are the input signals and the output signals of the latch circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842